DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on September 14, 2022 has been entered.
 
Claim Objections
Claims 2-3 and 11 are objected to because of the following informalities.  Appropriate correction is required.
In claim 2, line 3, it appears the phrase “an accelerometer” should be changed to -- the accelerometer --.
In claim 11, line 3, it appears the phrase “an accelerometer” should be changed to -- the accelerometer --.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.



Claims 1, 5-10 and 13-16 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Application Publication 2011/0295546 (Khazanov) in view of U.S. Patent Application Publication 2017/0082132 (Ota et al.).
With regards to claim 1, Khazanov discloses a MEMS accelerometer comprising, as illustrated in Figures 1-14, an acceleration transducer 10 for measuring an acceleration data of a target device 36,40 (e.g. housing of a machine; Figure 6) such that the acceleration transducer 10 comprising a hollow transducer body 22,30 (e.g. square-shaped head with an opening; paragraph [0025]; Figure 3) configured to accommodate an electronic assembly 18 (e.g. cable) inside the hollow transducer body; a fastener 20,24 (e.g. stud with threaded body) having a cavity 26 (e.g. chamber) is connected to one end of the transducer body (as observed in Figures 3-5) such that the fastener is configured to be received into a corresponding portion 38 of the target device (paragraphs [0027],[0040]; Figure 6); the cavity of the fastener being filled with a filler (e.g. overmolding; paragraphs [0039],[0040]; Figures 11,12); the hollow transducer body being detachably coupled to the second part of the fastener; an accelerometer 14 arranged in the cavity so that the accelerometer is separated from the hollow transducer body such that the accelerometer arranged in the cavity is configured to be disposed within the target device so that the accelerometer being configured to measure the acceleration data and the filler is configured to retain the accelerometer therein (paragraphs {0023],[0024]; Figure 6); a communication means 12,18 (e.g. PCB attached to cable; Figure 3) connecting the accelerometer with the electronic assembly such that the communication means configured to transmit the measured acceleration data of the target device to the electronic assembly.  (See, paragraphs [0023] to [0040]).
The only difference between the prior art and the claimed invention are the fastener comprises a first part and a second part where the cavity extending through the first part and a portion of the second part; the first part comprises a flange that is coupled to an open end of the hollow transducer body and a recess that is configured to receive the open end of the hollow transducer body; the second part configured to be coupled to the target device such that the second part including a recess that is configured to couple with the open end of the hollow transducer body to close the open end of the hollow transducer body with the electronic assembly arranged therein.
Ota et al. discloses a fastener comprising, as illustrated in Figures 1-11, an acceleration transducer 1 for measuring an acceleration data of a target device 100 (e.g. fixed object; paragraph [0021]) such that the acceleration transducer comprising a transducer body 12 (e.g. sensor unit) configured to accommodate an electronic assembly 21(e.g. acceleration sensor) inside the transducer body; a fastener 11 having a cavity 18 (e.g. mounting hole; paragraph [0022]) is connected to one end of the transducer body (as observed in Figure 3) such that the fastener is configured to be received into a corresponding portion 100a of the target device (paragraphs [0021]; Figure 1); the fastener comprises a first part 11a (e.g. the outer portion of the fastener that is adjacent to claw 43c is considered at this first part in Figure 3) and a second part (e.g. inner portion of the fastener that is adjacent to claw 43c is considered as this second part in Figure 3) where the cavity extending through the first part and a portion of the second part (as observed in Figure 3); the first part comprises a flange that is coupled to an open end of the transducer body and a recess that is configured to receive the open end of the hollow transducer body (as observed in Figure 3); the second part configured to be coupled to the target device such that the second part including a recess that is configured to couple with the open end of the hollow transducer body to close the open end of the hollow transducer body with the electronic assembly arranged therein (as observed in Figure 3).  (See, paragraphs [0017 to [0143]).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to have readily recognize the advantages and desirability of employing the fastener having a first part and a second part as suggested by Ota et al. to the system of Khazanov to have the ability to easily detach the transducer body from the fastener.  (See, paragraph [0075] of Ota et al.).
With regards to claim 5, Khazanov further discloses the filler is selected from group of epoxy-based resins, metal, polycrystalline metal, polycrystalline germanium, reinforced fibre or plastic.  (See, paragraph [0039]).
With regards to claims 6-7, Khazanov et al. does not explicitly specify such parameter (the filler has thermal conductivity less than 1 W/m/K) as in the claims.  However, to have set such test characteristics as in the claims are considered to have been a matter of optimization and choice possibilities that would have been obvious to an artisan of ordinary skill in the art before the effective filing date of the claimed invention without departing from the scope of the invention.
With regards to claim 8, Khazanov further disclose the fastener 20,24 comprises one of a screw, a bolt or a rivet.  (See, paragraph [0027]).
With regards to claim 9, Khazanov further discloses the communication means 12,18 comprises at least one of a flexible printed circuit board or a flexible wire.  (See, paragraph [0024], as observed in Figures 5,6,).
With regards to claims 10 and 13-15, the claims are commensurate in scope with the above claims 1,5,8-9 and are rejected for the same reasons as set forth above.
With regards to claim 16, the claim is directed to a method claim and is commensurate in scope with the above apparatus claim 1 and is rejected for the same reasons as set forth above.

Claims 2-3, 11 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Application Publication 2011/0295546 (Khazanov) in view of U.S. Patent Application Publication 2017/0082132 (Ota et al.) as applied to claim 1 above, and further in view of U.S. Patent Application Publication 2018/0231047 (Tran et al.)
With regards to claim 2, Khazanov does not explicitly specify the electronic assembly comprises a printed circuit board, a processor, a radio transmitter, a memory unit, a power source and the accelerometer.
Tran et al. discloses an Internet of Thing device comprising, as illustrated in Figures 1-5, an acceleration transducer 100 for measuring an acceleration data of a target device (paragraph [0026]); a transducer body 104 to accommodate an electronic assembly 102 (e.g. electronics; paragraph [0018]) such that the electronic assembly arranged inside the transducer body (as observed in Figure 1); a fastener 110 (e.g. threaded portion) having a cavity (e.g. core; paragraph [0018]); an accelerometer 112 (e.g. sensor; paragraphs [0018],[0026]) arranged in the cavity such that the accelerometer is configured to measure the acceleration; the electronic assembly 102 comprises a printed circuit board, a processor 155, a radio transmitter 160,170, a memory unit 155, a power source 145, an accelerometer 112 (paragraphs [0023],[0024],[0027], [0028],[0029]; Figure 2A).  (See, paragraphs [0012] to [0056]).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to have readily recognize the advantages and desirability of employing the electronic assembly comprises a printed circuit board, a processor, a radio transmitter, a memory unit and a power source as suggested by Tran et al. to the system of Khazanov as modified by Ota et al. to have the ability process, control and transmit the measured data from the sensor to an operator without departing from the scope of the invention.  (See, paragraphs [0024],[0028] of Tran et al.).
With regards to claim 3, Tran et al. further discloses the radio transmitter is configured to transmit the measured acceleration data of the target device to an Internet of Things gateway.  (See, paragraph [0002]).
With regards to claim 11, the claim is commensurate in scope with claims 2-3 and is rejected for the same reasons as set forth above.
With regards to claim 17, the claim is commensurate in scope with claim 3 and is rejected for the same reasons as set forth above.

Response to Amendment
Applicant’s arguments with respect to claims 1-3,5-11,13-17 have been considered but are moot in view of the new ground(s) of rejection and/or because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Helen C Kwok whose telephone number is (571)272-2197. The examiner can normally be reached Monday to Friday, 7:30 to 4:00 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nimesh Patel can be reached on 571-272-2457. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.








/HELEN C KWOK/Primary Examiner, Art Unit 2855